DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following “means” limitation in claim 12 is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“means for measuring the NH3 concentration in the exhaust gas downstream of the SCR-combined diesel particulate filter” – NH3 sensor, page 10, lines 11 - 16


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 – 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitations “means for reducing the low-pressure exhaust gas recirculation rate according to the measured NH3 concentration”; “means for correspondingly increasing the high-pressure exhaust gas recirculation rate”; “a first urea solution metering means”; and “a second urea solution metering 
Claims 14, 15 and 17 are rejected by virtue of depending from rejected claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 11 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites in part “measurement with NOx sensors downstream of the SCR-combined diesel particulate filter” at lines 4 – 5.  It is unclear if the NOx sensors of claim 5 include the NOx sensor of claim 4, or is separate from the NOx sensor of claim 4.
Claim 7 recites in part “introducing a first urea solution dose into the exhaust tract upstream” at lines 4 - 6.  It is unclear what the first urea solution metering means is upstream of.
Claim 11 recites the limitation "the additional urea solution dosing" at line 4.  There is insufficient antecedent basis for this limitation in the claim.
The claim limitation “means for reducing the low-pressure exhaust gas recirculation rate according to the measured NH3 concentration” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

The claim limitation “means for correspondingly increasing the high-pressure exhaust gas recirculation rate” in claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The claim limitations “a first urea solution metering means” and “a second urea solution metering means” in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 16 recites in part “a first urea solution metering means upstream” at line 4.  It is unclear what the first urea solution metering means is upstream of.
Claims 14, 15 and 17 are rejected by virtue of depending from rejected claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 12 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittka (German Patent Application Publication No. DE 102017105252 A1).
Regarding claim 1, Wittka discloses a method of operating a diesel engine (80) having an exhaust tract (12) and an SCR-combined diesel particulate filter (24) in the exhaust tract (Figure 3; paragraphs [0031], [0033] and [0037]), wherein an aqueous urea solution is introduced into the exhaust tract (12) (paragraph [0002]), and an exhaust gas recirculation apparatus having an exhaust gas recirculation conduit (14) branching off downstream of the SCR-combined diesel particulate filter (24) for performing a low-pressure exhaust gas recirculation (Figure 3; paragraph [0037]) comprising measuring an NH3 concentration in the exhaust gas downstream of the SCR-combined diesel particulate filter (24) (Figure 3; paragraph [0037]); and upon exceeding a threshold value of the measured NH3 concentration, reducing the low-pressure exhaust gas recirculation rate based at least in part on the measured NH3 concentration (Figure 3; paragraph [0040]).
Regarding claim 2, Wittka further discloses increasing a high-pressure exhaust gas recirculation rate of the diesel engine (80) (paragraph [0040]).
Regarding claim 3, Wittka further discloses measuring the NH3 concentration in the exhaust gas using an NH3 sensor (63) (Figure 3; paragraph [0037]).
Regarding claim 12, as best understood in view of the 112(a) and (b) issues noted above, Wittka discloses a diesel engine comprising an exhaust tract (12) (Figure 3; paragraphs [0031] and [0037]); an SCR-combined diesel particulate filter (24) arranged in the exhaust tract (12) (Figure 3; paragraph [0037]), wherein an aqueous urea solution is introduced (paragraph [0002]); and an exhaust gas recirculation apparatus including an exhaust gas recirculation conduit (14) branching off downstream of the SCR-combined diesel particulate filter (24) for performing a low-pressure exhaust gas recirculation (Figure 3; paragraph [0037]); means (63) for measuring the NH3 concentration in the exhaust gas downstream of the SCR-combined diesel particulate filter (24) (Figure 3; paragraph [0037]); and means for reducing the low-pressure exhaust gas recirculation rate according to the measured NH3 concentration (Figure 3; paragraphs [0032] and [0040]).
Regarding claim 13, as best understood in view of the 112(a) and (b) issues noted above, Wittka further discloses means for correspondingly increasing the high-pressure exhaust gas recirculation rate (Figure 3; paragraph [0040]).
Regarding claim 14, Wittka further discloses wherein the means for measuring the NH3 concentration comprise an NH3 sensor (63) (Figure 3; paragraph [0037]).
Regarding claim 15, Wittka further discloses an SCR catalyst (25) arranged in the exhaust tract (12) downstream of the SCR-combined diesel particulate filter (24) (Figure 3; paragraph [0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wittka in view of Devarakonda (U.S. Patent No. 9,435,244. B1).
Regarding claim 4, Wittka discloses the claimed invention except for measuring the NH3 concentration in the exhaust gas by performing storage determination of an SCR catalyst arranged in the exhaust tract downstream of the SCR-combined diesel particulate filter in conjunction with a measurement from an NOx sensor arranged downstream of the SCR-combined diesel particulate filter.
Devarakonda is directed to an exhaust aftertreatment system including an SCR catalyst.  Devarakonda specifically discloses measuring the NH3 concentration in the exhaust gas by performing storage determination of an SCR catalyst (34) arranged in the exhaust tract (50) in conjunction with a measurement from an NOx sensor (22) (Figure 1; column 6, lines 28 – 42).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wittka to include measuring the NH3 concentration in the exhaust gas by performing storage determination of an SCR catalyst arranged in the exhaust tract downstream of the SCR-combined diesel particulate filter in conjunction with a measurement from an NOx sensor arranged downstream of the SCR-combined diesel particulate filter as taught by Devarakonda, as both references and the claimed invention are directed to exhaust aftertreatment systems including an SCR catalyst.  As disclosed by Devarakonda, it is well known to measure the NH3 concentration in the exhaust gas by performing storage determination of an SCR catalyst arranged in the exhaust tract downstream of the SCR-combined diesel particulate filter in conjunction with a measurement from an NOx sensor arranged downstream of the SCR-combined diesel particulate filter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittka to include for measuring the NH3 concentration in the exhaust gas by performing storage determination of an SCR catalyst arranged in the exhaust tract downstream of the SCR-combined diesel particulate filter in conjunction with a measurement from an NOx sensor arranged downstream of the SCR-combined diesel particulate filter as taught by Devarakonda, as such a modification is merely the substitution of one known method of measuring the NH3 concentration for another known method of measuring the NH3 concentration, and the results of such a substitution would have been predictable.
Regarding claim 5, as best understood in view of the 112(b) issues noted above, Devarakonda further discloses measuring the NH3 concentration in the exhaust gas by performing a measurement with NOx sensors (26) downstream of the SCR-combined diesel particulate filter and downstream of the SCR catalyst (34) (Figure 1; column 8, lines 23 – 31; upon modifying Wittka in view of Devarakonda as noted above, the sensors downstream of the SCR catalyst would also be downstream of the SCR-combined diesel particulate filter).
Regarding claim 11, as best understood in view of the 112(b) issues noted above, Devarakonda further discloses using an NO, sensor signal downstream of the SCR catalyst (34) for controlling the additional urea solution dosing for the correct storage of NH3 in the SCR catalyst (Figure 1; column 8, lines 23 – 42).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wittka.
Regarding claim 6, Wittka discloses the claimed invention except Wittka is silent as to whether the NH3 concentration in the exhaust gas is measured during supply of the aqueous urea solution to the SCR-combined diesel particulate filter (24) or to the exhaust tract (12) upstream thereof.  However, as noted above, Wittka discloses measuring the NH3 concentration in the exhaust gas (paragraph [0037]) and supplying an aqueous urea solution to the SCR-combined diesel particulate filter (24) (paragraph [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the NH3 concentration measurement to occur during the supply of the aqueous urea solution, as doing so would allow for correction of NH3 slippage at an early time, thus preventing too much NH3 from escaping into the environment.

Claims 7 – 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wittka in view of De Smet et al. (U.S. Patent Application Publication No. US 2017/0175607 A1).
Regarding claim 7, as best understood in view of the 112(b) issues noted above, Wittka discloses the claimed invention except for introducing a first urea solution dose into the exhaust tract upstream; introducing a second urea solution dose into the exhaust tract downstream of the SCR-combined diesel particulate filter; and measuring the NH3 concentration to decide when and to what extent the delivery of the second urea solution dose is activated.
De Smet is directed to an exhaust aftertreatment system including an SCR catalyst.  De Smet specifically discloses introducing a first urea solution dose into the exhaust tract (5) upstream (Figure 1; paragraph [0027]); introducing a second urea solution dose into the exhaust tract (5) downstream of the SCR-combined diesel particulate filter (8) (Figure 1; paragraphs [0026] and [0029]); and measuring the NH3 concentration to decide when and to what extent the delivery of the second urea solution dose is activated (paragraphs [0035] and [0065] – [0067]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wittka to include introducing a first urea solution dose into the exhaust tract upstream; introducing a second urea solution dose into the exhaust tract downstream of the SCR-combined diesel particulate filter; and measuring the NH3 concentration to decide when and to what extent the delivery of the second urea solution dose is activated as taught by De Smet, as both references and the claimed invention are directed to exhaust aftertreatment systems including an SCR catalyst.  As disclosed by De Smet, it is well known to introduce a first urea solution dose into the exhaust tract upstream; introduce a second urea solution dose into the exhaust tract downstream of the SCR-combined diesel particulate filter; and measure the NH3 concentration to decide when and to what extent the delivery of the second urea solution dose is activated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittka to include introducing a first urea solution dose into the exhaust tract upstream; introducing a second urea solution dose into the exhaust tract downstream of the SCR-combined diesel particulate filter; and measuring the NH3 concentration to decide when and to what extent the delivery of the second urea solution dose is activated as taught by De Smet, as such a modification would provide for better control of the urea solution introduced into the exhaust system, such that excess ammonia in the exhaust can be controlled more efficiently.
Regarding claim 8, De Smet further discloses reducing the delivery of the first urea solution dose until the NH3 concentration is below a first threshold value (paragraphs [0065] – [0069]).
Regarding claim 9, De Smet further discloses increasing the urea dosing amount when the NH3 concentration is below a second threshold value (paragraphs [0065] – [0069]).
Regarding claim 10, De Smet further discloses introducing the second urea solution dose according to an NOx sensor (13) signal downstream of the SCR-combined diesel particulate filter (8) (Figure 1; paragraphs [0035] and [0065] – [0069]).
Regarding claim 16, as best understood in view of the 112(a) and (b) issues noted above, Wittka discloses the claimed invention except for a first urea solution metering means upstream; and a second urea solution metering means downstream of the SCR-combined diesel particulate filter.
De Smet is directed to an exhaust aftertreatment system including an SCR catalyst.  De Smet specifically discloses introducing a first urea solution metering means (9) upstream (Figure 1; paragraph [0027]); and a second urea solution metering means (12) downstream of the SCR-combined diesel particulate filter (8) (Figure 1; paragraphs [0026] and [0029]). 
 A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wittka to include a first urea solution metering means upstream; and a second urea solution metering means downstream of the SCR-combined diesel particulate filter as taught by De Smet, as both references and the claimed invention are directed to exhaust aftertreatment systems including an SCR catalyst.  As disclosed by De Smet, it is well known to include in an exhaust system with an SCR catalyst a first urea solution metering means upstream; and a second urea solution metering means downstream of the SCR-combined diesel particulate filter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittka to include a first urea solution metering means upstream; and a second urea solution metering means downstream of the SCR-combined diesel particulate filter as taught by De Smet, as such a modification would provide for better control of the urea solution introduced into the exhaust system, such that excess ammonia in the exhaust can be controlled more efficiently.
Regarding claim 17, Wittka discloses the claimed invention except for an NOx-sensor downstream of the SCR-combined diesel particulate filter and downstream of the SCR catalyst.
De Smet is directed to an exhaust aftertreatment system including an SCR catalyst.  De Smet specifically discloses an NOx-sensor (13) downstream of the SCR-combined diesel particulate filter (8) and downstream of the SCR catalyst (11) (Figure 1; paragraph [0034]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wittka to include an NOx-sensor downstream of the SCR-combined diesel particulate filter and downstream of the SCR catalyst as taught by De Smet, as both references and the claimed invention are directed to exhaust aftertreatment systems including an SCR catalyst.  As disclosed by De Smet, it is well known to include in an exhaust system with an SCR catalyst an NOx-sensor downstream of the SCR-combined diesel particulate filter and downstream of the SCR catalyst.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittka to include an NOx-sensor downstream of the SCR-combined diesel particulate filter and downstream of the SCR catalyst as taught by De Smet, as such a modification would provide for information regarding the amount of NOx at the end of the exhaust system, such that an evaluation as to whether there is too much or too little ammonia in the exhaust system, and corrective action can be taken.

Conclusion
Accordingly, claims 1 – 17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746